                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:19-CV-475-RJC-DCK

 SHEATINA SPARKS,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )        ORDER
                                                       )
 COLOPLAST CORP.,                                      )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Stay”

(Document No. 97) filed December 17, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and in consultation with Judge Conrad’s chambers,

the undersigned will deny the motion.

         By the instant motion the parties request a thirty (30) day stay of this case. The motion

offers no explanation or context for the parties’ request. Moreover, there do not appear to be any

pending deadlines to stay, and there has been no activity in this case since the filing of a “Joint

Status Report” (Document No. 96) on March 6, 2020.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Stay” (Document

No. 97) is DENIED WITHOUT PREJUDICE.


                                    Signed: December 22, 2020




      Case 3:19-cv-00475-RJC-DCK Document 98 Filed 12/22/20 Page 1 of 1
